                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JORGE RAY CORONA,

              Plaintiff,

v.                                                            CV No. 17-805 JCH/CG

CITY OF CLOVIS, et al.,

              Defendants.

             ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW

       THIS MATTER is before the Court on Attorney Mark D. Standridge’s Motion to

Withdraw as Co-Counsel for Defendants, (Doc. 67), filed November 15, 2018. Mr.

Standridge states that his co-counsel, Cody R. Rogers, will remain as counsel of record

for Defendants. The Court, having read the motion, noting that it is unopposed, and

being otherwise fully advised, finds that the Motion is well-taken and should be

GRANTED.

       IT IS THEREFORE ORDERED that Mark D. Standridge is terminated as counsel

of record for Defendants in this matter.

       IT IS SO ORDERED.

                                   ___________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
